EXHIBIT 10.1

 

AGREEMENT OF MERGER OF THE
PIPER IMPACT 401(K) PLAN INTO THE
QUANEX CORPORATION 401(K) SAVINGS PLAN

 

THIS AGREEMENT by Quanex Corporation (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company maintains the Piper Impact 401(k) Plan (the “Piper Plan”)
and its related trust (the “Piper Trust”);

 

WHEREAS, the Company also maintains the Quanex Corporation 401(k) Savings Plan
(the “Quanex 401(k) Plan”) and its related trust (the “Quanex 401(k) Trust”);

 

WHEREAS, the Piper Trust and the Quanex 401(k) Trust are maintained in a master
trust (the “Master Trust”) with Fidelity Management Trust Company (“Fidelity”)
as the trustee;

 

WHEREAS, the Company desires to merge the Piper Plan into the Quanex 401(k) Plan
and to transfer the assets of the Piper Trust into the Quanex 401(k) Trust
within the Master Trust (the “Merger”), with Fidelity as the trustee, all
effective December 1, 2005, or such date as determined by the proper officers of
the Company (the “Merger Date”); and

 

WHEREAS, the Board of Directors of the Company has approved resolutions
authorizing this Agreement and the transactions contemplated herein;

 

NOW, THEREFORE, the Company agrees as follows:

 

(1)           Amendment of the Quanex Plan. Effective as of the Merger Date, the
Quanex Plan is hereby amended as follows:

 

(a)           Section 1.22 of the Quanex Plan is amended by adding thereto the
following new sentence at the end thereof:

 

Effective December 1, 2005, “Eligible Employee” also means an Employee who is
employed by the Sponsor in connection with its Piper Impact division.

 

--------------------------------------------------------------------------------


 

(b)           The final sentence of Section 2.01 of the Quanex Plan is
completely amended to provide as follows:

 

Notwithstanding any other provision of the Plan to the contrary, (1) an Employee
of Imperial Products, Inc. who was employed by Imperial Products, Inc. on April
1, 2000, shall be eligible to participate in the Plan on June 1, 2000, (2) an
Employee of Colonial Craft, Inc, who was employed by Colonial Craft, Inc. on
February 2, 2002 shall be eligible to participate in the Plan on February 2,
2002 and (3) an Employee of the Sponsor employed primarily in connection with
its Piper Impact division on December 1, 2005 shall be eligible to participate
in the Plan on December 1, 2005.

 

(c)           Article III of the Quanex Plan is amended by adding thereto the
following new Section 3.15 to the Quanex Plan:

 

3.15         Special Rule for Employees of the Piper Impact Divisions. Employees
eligible to participate in the Plan because they are employed by the Sponsor in
connection with its Piper Impact division are not entitled to Supplemental
Contributions under Sections 3.04, 3.05 or 3.06.

 

(d)           Section 5.04 of the Quanex Plan is amended by adding thereto the
following new paragraph at the end thereof:

 

Notwithstanding the foregoing, if a Participant is eligible to participate in
the Plan because he is employed by the Sponsor in connection with its Piper
Impact division, the only distribution method available for such a Participant
is a lump sum payment.

 

(2)           Merger of the Piper Plan. Effective as of the Merger Date, the
Piper Plan and Piper Trust are hereby merged into the Quanex 401(k) Plan and
Quanex 401(k) Trust without a gap or lapse in time, coverage or effect so that
no participant in either plan is entitled to a distribution of benefits unless
and until the person qualifies under the terms of the Quanex 401(k) Plan.

 

(3)           Section 414(l). The Merger will comply with section 414(l) of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

2

--------------------------------------------------------------------------------


 

(4)           Transfer and Commingling of Trust Assets. The Company hereby
agrees to direct the transfer of assets from the Piper Trust to the Quanex
401(k) Trust within the Master Trust and further agrees that the Benefits
Committee, in its sole discretion, may permit the transferred funds to be
commingled for purposes of investment with other funds in the Quanex 401(k)
Trust or to be maintained separately.

 

(5)           Single Plan. Upon the Merger, the Quanex 401(k) Plan will be a
single plan within the meaning of section 414(l) of the Code.

 

(6)           Vesting and Preservation of Section 411(d)(6) Protected Benefits.
Each Member of the Piper Plan shall vest in his or her account under the terms
of the Quanex 401(k) Plan and Quanex 401(k) Trust. All optional forms of
benefits and other 411(d)(6) protected benefits (as defined in Treasury
Regulation §411(d)-4, Q&A-1) of the Piper Plan, as in effect immediately prior
to the Merger, are hereby incorporated into the Quanex 401(k) Plan for use
solely with respect to the funds transferred from the Piper Plan into the Quanex
401(k) Plan.

 

(7)           Conditions Precedent. The transfer of assets and liabilities from
the Piper Plan to the Quanex 401(k) Plan are expressly conditioned on (1) the
tax qualified status of the Piper Plan and the Quanex 401(k) Plan, (2) the tax
exempt status of the Piper Trust and the Quanex 401(k) Trust,  (3) satisfaction
of the provisions described herein and (4) the transfer satisfying sections
401(a)(12), 411(d)(6) and 414(l) of the Code and the regulations issued
thereunder. Therefore, if the Internal Revenue Service does not approve the
Merger or if any of the other conditions are not satisfied, the Piper Plan
assets and liabilities that were transferred to the Quanex 401(k) Plan and
Quanex 401(k) Trust will revert back to a separate plan and trust established by
the Company that are similar to the Piper Plan, as in effect on the Merger Date
to be held pursuant to the terms of the new plan, as amended, and the
requirements of the law.

 

3

--------------------------------------------------------------------------------


 

(8)           Trustee Acceptance. Fidelity has agreed to effect the transfer of
assets within the Master Trust from the Piper Trust into the Quanex 401(k)
Trust.

 

(9)           Compliance with Section 414(l) of the Code. The merger of the
Piper Plan into the Quanex 401(k) Plan will comply with section 414(l) of the
Code.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed this
17th day of November, 2005, in multiple counterparts, each of which shall be
deemed to be an original, to be effective as of the Merger Date.

 

 

 

QUANEX CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin P. Delaney

 

 

 

Name:

Kevin P. Delaney

 

 

Title:

Senior Vice President – General Counsel
and Secretary

 

 

Fidelity, in its capacity as trustee of the Master Trust, hereby acknowledges
the directions from the Company set forth herein and agrees to transfer from the
Piper Trust and to accept into the Quanex 401(k) Trust all of the assets in the
Piper Trust, upon execution of an amendment to the Master Trust Agreement.

 

 

 

 

FIDELITY MANAGEMENT TRUST
COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rebecca Ethier

 

 

 

Name:

Rebecca Ethier

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------